Defendant is charged in the first count of a bill of information with the larceny of an automobile, of the value of $200, and, in the second count, he is charged with receiving the automobile, knowing, at the time, that it was stolen. He was acquitted on the first count, but convicted on the second, and sentenced to the penitentiary.
Defendant, through his counsel, has filed a brief and has argued the case orally in this court. In his brief and in his argument, counsel urges that there is no evidence whatever to support a conviction of receiving stolen property.
The evidence adduced on the trial is in the record, but it has not been brought here by means of a bill of exception to any ruling of the court. In fact, there is no bill of exception in the record, no assignment of error, no error patent upon the face of the record, and not even a motion for a new trial. Therefore there is nothing which this court is authorized to review.
The verdict and the sentence are affirmed. *Page 730